UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant x Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement. o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)). o Definitive Proxy Statement. x Definitive Additional Materials. o Soliciting Material Pursuant to § 240.14a-12. ADVISORS SERIES TRUST (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials: o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Orinda Funds Script (CONFIRM RECEIPT OF PROXY MATERIAL) Good (morning, afternoon, evening), my name is (AGENT’S FULL NAME). May I please speak with (SHAREHOLDER’S FULL NAME)? (Re-Greet If Necessary) I am calling on behalf of your current investment with Orinda Funds. This is simply a courtesy call, I wanted to confirm that you have received the proxy material for the Orinda Funds shareholders meeting scheduled for July 25th. Have you received the information? (Pause for response) If “Yes” or positive response: If you haven’t voted, I can record your voting instructions by phone. Your Board of Trustees is recommending a vote “In Favor” of the proposal. If “No” or negative response: I would be happy to review the meeting agenda and record your vote by phone. However, the Board of Trustees is recommending a vote “In Favor” of the proposal. How would you like to vote? (Pause For Response) (Review Voting Options with Shareholder If Necessary) If we identify any additional accounts you own with Orinda Funds before the meeting takes place, would you like to vote those accounts in the same manner as well? (Pause For Response) *Confirmation – I am recording your (Recap Voting Instructions). For confirmation purposes: · Please state your full name. (Pause) · According to our records, you reside in (city, state, zip code). (Pause) · To ensure that we have the correct address for the written confirmation, please state your street address. (Pause) Thank you.You will receive written confirmation of your voting instructions within 3 to 5 business days.Once you receive your confirmation, if you have any questions, feel free to contact us at the toll free number listed on the confirmation.Mr. /Ms. , your vote is important and your time is greatly appreciated.Thank you and have a good (morning, afternoon, evening.) FOR INTERNAL DISTRIBUTION ONLY Updated 1-1-14 Shareholder Services Shareholder Name Address 1 Address 2 Address 3 IMPORTANT NOTICE Re: Orinda Funds Dear Shareholder: We have been trying to contact you regarding a very important matter pertaining to your investment with Orinda Funds. This matter pertains to an important operating initiative for the Funds which requires your response. It is very important that we speak to you regarding this matter.The call will only take a few moments of your time and there is no confidential information required. Please contact us toll-free at 1-888-987-6588 extension 8905 between 9:00 a.m. and 10:00 p.m. Eastern time Monday through Friday.At the time of the call please reference the number listed below. Thank you. Sincerely, Frederick M. Bonnell Managing Director, Shareholder Services REFERENCE NUMBER: 1234567 AST FUND SOLUTIONS 55 Challenger Road, Suite 201, Ridgefield Park, NJ 07660 Global Resources Local Service Customized Solutions
